Alexander, J.
(concurring) — It is readily apparent that initiative measure 695 (1-695) is a “bill” that embraces more than one subject. Thus, I entirely agree with the majority’s conclusion that it runs afoul of the single-subject provision in article II, section 19, of the Washington Constitution.
Having reached that determination, we should go no further. The majority does not, however, stop with its analysis of I-695’s collision with article II, section 19, but rather goes on to hold that the measure violates another provision of article II, section 19, as well as article II, sections 1(a) and (b), and article II, section 37. It is, in my view, unnecessary for the court to make these additional conclusions. I say that because when a bill embraces more than one subject, whether it is passed by the Legislature or the people, it violates the state constitution and must be struck down.
The majority’s buttressing of its opinion with holdings that 1-695 violates additional provisions of the state constitution could lead a reader of the opinion to conclude that the violation of the single-subject provision of the constitution makes 1-695 only slightly unconstitutional. That, of *258course, is not the case. Since we are the last word on the meaning of the state constitution, we should resist the temptation to hold that 1-695 is unconstitutional on other grounds.
Johnson, J., concurs with Alexander, J.
Sanders, J. (dissenting) — We must avoid
the erroneous and all-too-common assumption that the Constitution means what we think it ought to mean. It does not; it means what it says.[22]
The principal questions to be answered in this appeal are threefold: (1) whether Initiative Measure 695 (1-695) violates article II, section 19, of the Washington Constitution (“No bill shall embrace more than one subject, and that shall be expressed in the title.”); (2) whether the provision of the initiative which subjects future taxing measures to a vote of the people unconstitutionally apes article II, section l’s referendum clause; and (3) whether the same section is itself facially invalid because it allegedly fails to set forth the full text of various statutes amended, contrary to article II, section 37.
The appropriate standard for appellate review is de novo consideration of all legal questions.23 This requires the challenged enactment to be measured strictly against the constitutional standard set by the plain meaning of the constitutional text at issue. Malyon v. Pierce County, 131 Wn.2d 779, 799, 935 P.2d 1272 (1997) (“Appropriate constitutional analysis begins with the text and, for most purposes, should end there as well.”). The de novo standard subjects the initiative to stricter constitutional scrutiny than does the majority’s alleged presumption of constitutionality unless proved otherwise “beyond a reasonable *259doubt” test.24 Majority at 204-05. However, for the reasons which follow, I conclude this initiative passes constitutional muster under even the higher standard.
I
Washington Constitution, article II, section 19
Bill to contain one subject. No bill shall embrace more than one subject, and that shall be expressed in the title.
The question posed by article II, section 19, is threefold: (1) is this initiative a “bill”; if so, (2) does it embrace more than one subject, or (3) is that subject adequately expressed in the title?

A. Is an initiative to the people a “hill”?

Citing Washington Federation of State Employees v. State, 127 Wn.2d 544, 551-53, 901 P.2d 1028 (1995), and Fritz v. Gorton, 83 Wn.2d 275, 328-42, 315-16, 517 P.2d 911 (1994), without further analysis, the majority asserts initiatives are subject to this constitutional provision. Majority at 206. Unfortunately none of the parties has briefed whether an initiative to the people is a “bill,” making this an ideal case for the application of RAP 10.1(h), which vests in the appellate court authority to request additional briefing on an issue not adequately presented.
While the present posture of this case unfortunately does not allow the court to cross the threshold of any challenge mounted under this section, I offer the following observations to merit the court’s careful consideration, best informed by further briefing and argument.
Unlike the initiative provision which was first added by amendment 7 to the Washington Constitution in 1912, article II, section 19, resided in the original text of the *260Washington Constitution as ratified in 1889. According to dictionaries of the time “bill” meant the “draft or form of an act presented to the legislature but not enacted.” Anderson Dictionary of Law 120 (1889) (emphasis added). This popular definition obviously excluded initiatives presented directly to the people for enactment. Additionally, because amendment 7 was not ratified by the people until 1912, use of the term “bill” in 1889 could not possibly have specifically referenced initiative measures which did not then even exist.
The textual context surrounding article II, section 19, likewise rules out the claim that initiatives to the people are “bills.” Article II, section 22, entitled “Passage of Bills,” provides:
No bill shall become a law unless on its final passage the vote be taken by yeas and nays, the names of the members voting for and against the same be entered on the journal of each house, and a majority of the members elected to each house be recorded thereon as voting in its favor.
Const, art. II, § 22 (emphasis added). Article II, section 1, initiatives to the people are absolutely and facially incompatible with this constitutional requisite for “bill” adoption because initiatives to the people do not go through the legislative process, much less are they subject to a legislative vote of yeas and nays entered on the journal of each house.
Amendment 7 also provides in relevant part: “[B]ut the people reserve to themselves the power to propose bills, laws, and to enact or reject the same at the polls . . ..” Const, art. II, § 1 (emphasis added). Applying the familiar maxim that each word in a constitutional provision must be accorded its own separate meaning, and the court should not embrace a construction causing redundancy or rendering words superfluous, City of Bellevue v. Lorang, 140 Wn.2d 19, 25, 992 P.2d 496 (2000), it follows “bills” must mean something other than “laws,” and the use of both terms signifies the initiative process was somehow designed to embrace both.
*261That an initiative may arguably be a bill or a law, but not both, is demonstrated by article II, section 1(a), which establishes two categories of initiative: one to the legislature and one to the people. The first allows initiatives, at the option of their sponsors, to be submitted to the legislature wherein they “shall take precedence over all other measures in the legislature except appropriation bills and shall be either enacted or rejected without change or amendment by the legislature before the end of such regular session.” Const, art. II, § 1(a) (emphasis added). The same provision provides if the initiative is enacted by the legislature it shall be subject to a referendum petition or, if it is rejected by the legislature, it must be referred to the people at the next regular election.
The second procedure contemplates initiative measures may be alternatively submitted directly to the people without prior submittal to the legislature at all. That was the procedure utilized here.
I would therefore posit a consistent reading of these provisions, giving effect to the plain meaning of each word, may characterize initiatives to the legislature “bills,” as all other bills in the legislative process (except with priority); whereas initiatives directly to the people at a general election are not “bills” but “laws,” laws which are necessarily outside the scope of article II, section 19, because they are not “bills.”
This analysis is consistent with our holding in Senior Citizens League v. Department of Social Security, 38 Wn.2d 142, 173, 228 P.2d 478 (1951). There we considered the constitutionality of Initiative Measure 178 vis-a-vis an article II, section 19, challenge based upon the initiative’s alleged failure to include a sufficiently descriptive ballot title. We held article II, section 19, did not apply to initiative ballot titles, because initiatives are not “bills”:
The legislative title is mere surplusage, since the constitutional provision quoted above applies only to “bills.” A bill is a “form or draft of a law presented to the legislature for enactment.” Webster’s New International Dictionary. The term re*262fers to proposed laws pending in the legislature. In re Hulet, 159 Wash. 98, 292 P. 430 [(1930)]; Hubbard v. Lowe, 226 Fed. 135 [(S.D.N.Y. 1915)]; May v. Rice, 91 Ind. 546 [(1883)]; State v. Hegeman, 2 Pennewill (Del.) 147, 44 Att. 621 [(1889)]. . . . No act passed by the people of this state has ever been declared unconstitutional because of a defective legislative title.
Senior Citizens League, 38 Wn.2d at 173.
The Senior Citizens League case has never been overruled although two subsequent cases, in dicta, express a majority view that initiatives are in fact “bills.” See Fritz, 83 Wn.2d 275 and Wash. Fed’n of State Employees, 127 Wn.2d 544. In neither case, however, was the answer to this question necessary, dispositive, or central to the holding of the case. Therefore language to that effect in both cases was mere dicta and, accordingly, not of precedential value.25
Today^s majority cites Fritz to support its assertion that an initiative is subject to article II, section 19, only by cobbling together votes of dissenting and concurring justices on a nondispositive issue. Majority at 206. By the same token Washington Federation of State Employees, also authored by Justice Madsen, principally relies upon Fritz as well as that court’s subjective view about appropriate “policies underlying the provision,” rather than the actual text. Wash. Fed’n of State Employees, 127 Wn.2d at 552.
Washington Federation also claims “Senior Citizens was, in fact, overruled on this issue by Fritz,” id. at 553, a truly startling claim, itself asserted in dicta, woven from dicta and dissent.
However even if the majority were correct, and there is precedential support for its view, the constitutional text *263must surmount our mistakes26 if, after all, “it is a constitution we are expounding.” McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 407, 4 L. Ed. 579 (1819). Stare decisisis
is not an inexorable command; rather it “is a principle of policy and not a mechanical formula of adherence to the latest decision.” Helvering v. Hallock, 309 U.S. 106, 119 [, 60 S. Ct. 444, 84 L. Ed. 604] (1940). This is particularly true in constitutional cases, because in such cases “correction through legislative action is practically impossible.” Burnet v. Coronado Oil & Gas Co., [285 U.S. 393,] 407[, 52 S. Ct. 443, 76 L. Ed. 815 (1932)] (Brandeis, J., dissenting).
Payne v. Tennessee, 501 U.S. 808, 828, 111 S. Ct. 2597, 115 L. Ed. 2d 720 (1991).
For these reasons I would not entertain a serious challenge to the constitutionality of this initiative under the provisions of article II, section 19, absent a thorough and serious discussion of whether this constitutional provision has any application to initiatives in the first place.

B. Does 1-695 encompass more than one subject contrary to article II, section 19?

Assuming article II, section 19, applies to initiatives, the question then arises whether this initiative unconstitutionally encompasses more than a single subject.27
The challengers contend it does, asserting the provisions of 1-695, section 1, limiting license tab fees to $30 per year is necessarily a different subject than section 2 wherein tax increases are limited absent a vote of the people.
However the proponents of the initiative claim that these sections are rationally unified means to accomplish but a single end, the limitation of taxing authority. They argue both components of the initiative are a rationally unified *264approach to address the problem set forth in the voters pamphlet: “Once vehicle tabs were lowered to $30, we knew politicians would try to raise other taxes.” Clerk’s Papers (CP) at 641 (State of Washington Voters Pamphlet, General Election 4 (Nov. 2, 1999, ed. 2) (Voters Pamphlet)).28
Quixotically, the trial court admitted a “rational link” between reduction of license tab fees and the erection of barriers to replacement taxes, but opined a “rational link” is short of the “rational unity” required to withstand constitutional challenge under the single subject rule. CP at 839.
Although case law references “rational unity,” State ex rel. Wash. Toll Bridge Auth. v. Yelle, 61 Wn.2d 28, 33, 377 P.2d 466 (1962), itself an extraconstitutional term, no authority supports the trial court’s asserted distinction between “rational link” and “rational unity.” This distinction without a difference appears to have been simply fabricated by the trial court out of whole cloth.29 Notwithstanding, were we to determine this case upon the asserted semantic difference, I would side with the proponents of the initiative since that which is rationally linked must necessarily be rationally unified, in the same sense that separate links, when joined together, are unified in a single chain.
The majority acknowledges the constitutional single subject rule is not violated by a general subject which contains several incidental subjects or subdivisions. Majority at 207. Furthermore, this court “has never favored a narrow construction of the term ‘subject’ as used in Const, art. 2, § 19.” State v. Waggoner, 80 Wn.2d 7, 9, 490 P.2d 1308 (1971).
We explored the limits of incidental subjects or subdivisions in Fritz, holding the six individual components of *265Initiative 276 were unified by the “generic subject” of “openness in government,” notwithstanding these unifying words appeared nowhere in the initiative’s title. Fritz, 83 Wn.2d at 290.
Explaining the requirement of rational unity, this court said:
“[T]here must be some rational unity between the matters embraced in the act, the unity being found in the general purpose of the act and the practical problems of efficient administration. . . . For purposes of legislation, ‘subjects’ are not absolute existences to be discovered by some sort of a priori reasoning, but are the result of classification for convenience of treatment and for greater effectiveness in attaining the general purpose of the particular legislative act.”
State ex rel. Wash. Toll Bridge Auth., 61 Wn.2d at 33 (quoting State ex rel. Test v. Steinwedel, 203 Ind. 457, 467, 180 N.E. 865, 868 (1932) (first and last emphases added)).
The electorate had every right and constitutional authority to adopt an initiative to impede taxing authority. 1-695 generally limits taxing authority by not only reducing license fee tabs to $30 but also requiring voter approval of all future state and local tax increases. When the majority asserts “neither subject is necessary to implement the other,” Majority at 217, it assumes its answer by posing the question in terms of a double purpose, rather than a single object served by complementary means, each of which is necessary to limit the overall tax burden. The true question is therefore whether the voters’ effort to limit taxation through the multiple means of not only reducing license tab fees but also erecting a barrier to new replacement taxation constitutes two subjects, or two means to implement a single subject.
The majority refuses to recognize the simple truth that the motor vehicle excise tax (MVET) limitation would have been rendered functionally meaningless had big-spending state and local legislatures been unrestrained from simply increasing other taxes to offset lower initiative-mandated *266taxation.30 The majority says “neither subject is necessary to implement the other,” Majority at 217, but this cannot be correct if the single “subject” is tax limitation in general rather than simply reducing a single tax without relation to reduction or at least procedural limitation of potential replacement taxes as well.
I submit this initiative presents a rationally unified approach to deal with both aspects of the same problem: reducing a tax as well as limiting the prospect that it will be replaced.
The unified tax limitation subject stands in contradistinction to the majority’s examples of multiple and dissimilar subject enactments, such as joining criminal penalties for dognapping with attorney fees in civil replevin actions (Barde v. State, 90 Wn.2d 470, 584 P.2d 390 (1978)) or joining civil rights legislation with regulation of cemeteries (Price v. Evergreen Cemetery Co., 57 Wn.2d 352, 357 P.2d 702 (1960)). Majority at 211. Those subjects bear no rational connection with one another whereas this topic is generically linked.
The majority claims the single subject issue is controlled by Wash. Toll Bridge Authority v. State, 49 Wn.2d 520, 304 P.2d 676 (1956), asserting a distinction between objects of an initiative which are general versus specific, as well as objects subject to immediate accomplishment in contrast to those which continue. Majority at 216, 217.
However, the majority’s own explanation of the rational unity analysis admits of no such distinctions. See Majority at 209. The “ ‘practical problems of efficient administration’ ” and the right to classify incidental subjects or subdivisions “ ‘for convenience of treatment and for greater effectiveness in attaining the general purpose of the particular legislative act,’ ” are both cited, but ignored, as the *267basis to recognize legitimate multiple subdivisions within an initiative. Majority at 209-10 (quoting State ex rel. Wash. Toll Bridge Auth., 61 Wn.2d at 33). Rather than distinguishing between general and specific, continuing or final, the rational unity analysis invites their inclusion as necessarily related to the efficient administration and accomplishment of an overall objective.
The single subject of this initiative is restraint in taxation. It is simply a democratic effort to control the taxation pegboard whereby seemingly every time one tax is limited or eliminated another springs forth or swells to take its place. It embraces but a single subject addressed through complementary measures. It therefore complies with the letter of article II, section 19’s single subject rule.

C. Is the title of 1-695 sufficient under article II, section 19?

The Attorney General expressed the subject of 1-695 by asking, “Shall voter approval be required for any tax increase, license tab fees be $30 per year for motor vehicles, and existing vehicle taxes be repealed?” CP at 641 (Voters Pamphlet at 4). This title provides as comprehensive and complete a description of the initiative’s subject as 25 words will permit,31 leaving the majority to quibble about the meaning of “tax.” Majority at 227. However the majority provides succinct refutation to its own argument that the title is insufficient as “tax” is defined within the body of the initiative:
The meaning of the term “tax” is to be determined according to the intent of the voters. Dep’t of Revenue [v. Hoppe], 82 Wn.2d [549,] at 552[, 512 P.2d 1094 (1973)]. If this intent can be determined from the language of the initiative, the court’s inquiry ends there. Senate Republican Campaign Comm. [v. Pub. Disclosure Comm’n], 133 Wn.2d [229,] at 242[, 943 P.2d 1358 (1997)].
Majority at 218.
*268The title of an initiative “ ‘need not be an index to its contents; nor is the title expected to give the details contained in the bill.’ ” Wash. Fed’n of State Employees, 127 Wn.2d at 555 (quoting Treffry v. Taylor, 67 Wn.2d 487, 491, 408 P.2d 269 (1965)). The contents of an initiative can constitutionally entail “any subject reasonably germane” to its title. DeCano v. State, 7 Wn.2d 613, 627, 110 P.2d 627 (1941).
A ballot title need not include a unifying “umbrella” term but, rather, “ ‘[i]f the subject of the act can be reasonably gathered from reading the title as a whole, the subject is sufficiently expressed therein.’ ” Fritz, 83 Wn.2d at 291 (quoting Maxwell v. Lancaster, 81 Wash. 602, 607, 143 P. 157 (1914)). In Fritz, the words “openness in government” did not appear within the 100-word ballot title,32 but was determined to be the (single) subject of the act. 83 Wn.2d at 290.
Moreover, when the words of a title may be given two interpretations, only one of which renders the act constitutional, that is the interpretation which must be adopted by the court. Wash. Fed’n of State Employees, 127 Wn.2d at 556 (quoting Treffry, 67 Wn.2d at 491). Objections to the title “must be grave and must present a palpable conflict between the title and the constitution before the act will be held unconstitutional.” Shea v. Olson, 185 Wash. 143, 152, 53 P.2d 615 (1936). Differing meanings attributed to the term “tax” are neither “grave” nor do they rise to the level of “a palpable conflict between the title and the constitution.”
Most fundamentally an initiative title is constitutionally sufficient “ ‘ if it gives notice that would lead to an inquiry into the body of the act Wash. Fed’n of State Employees, 127 Wn.2d at 555 (emphasis added) (quoting YMCA v. State, 62 Wn.2d 504, 506, 383 P.2d 497 (1963)). The majority presumes the voting public could not possibly have comprehended the full universe of charges encompassed by *269the word “tax,” Majority at 227, yet the question is not that, but rather whether use of the term at least put the public on notice that would lead to further inquiry. As the majority says, if the term is defined in the act “the court’s inquiry ends there.” Majority at 218. Moreover since statements in the official voters pamphlet “may be considered to ascertain the collective purpose and intent of the people,” State v. Thorne, 129 Wn.2d 736, 763, 921 P.2d 514 (1996) the majority admits more than (what the majority characterizes as) “traditional taxes were contemplated.” Majority at 224.
Here the majority finds fault with a title one-fourth as long and which, unlike Fritz, contains a commonly used and understood umbrella term further defined in the body of the initiative. The “common meaning” of “tax” encompasses “any contribution imposed by government upon individuals, for the use and service of the state, whether under the name of a toll, tribute, tallage, gabel, impost, duty, custom, excise, subsidy, aid, supply, or other name.” Black’s Law Dictionary 1457 (6th ed. 1990). While the majority claims the initiative’s definition of tax is broader than the “common meaning,” it fails to authoritatively establish its own narrow view as the true and only “common meaning,” much less indicate which effects of 1-695 fall outside that “common meaning.” Majority at 226. In truth the majority is not applying the “common meaning” but a very technical, narrow, and often disputed one.
Nor does the majority enlighten us as to an alternate word which would more suitably inform the voter of the initiative’s object. To require the entire definition of the term “tax” be spelled out within the 25 word title in order to provide adequate notice, an impossible and unnecessary task, is a far cry from the constitutional requirement that a general title consist of “a few well-chosen words, suggesting the general subject stated . . . .” In re Boot, 130 Wn.2d 553, 566, 925 P.2d 964 (1996). The statutory limit of 25 words in the ballot title does not permit the majority to indulge its passion for precision if the people are to be allowed to exercise their constitutional initiative power. That is the *270reason a liberal construction of the title is legally required to the end that its constitutionality be upheld. DeCano, 7 Wn.2d at 627.
The majority’s certainty as to the “common, traditional meaning” of tax to the average voter is also surprising in light of the overwhelming number of different definitions supplied by the various litigants in this very proceeding, Majority at 226, not to mention the seemingly endless litigation spawned by the term, and the internal divisions within this very court on its technical meaning. If anything, a review of relevant authorities suggests a lack of consensus on the precise meaning rather than a “common meaning” so clearly limited by well-defined boundaries to render use of the term in a ballot title a fatal constitutional defect. See, e.g., Harbour Vill. Apartments v. City of Mukilteo, 139 Wn.2d 604, 609, 989 P.2d 542 (1999); Covell v. City of Seattle, 127 Wn.2d 874, 905 P.2d 324 (1995); Trimen Dev. Co. v. King County, 124 Wn.2d 261, 270, 877 P.2d 187 (1994); King County Fire Prot. Dists. Nos. 16, 36 & 40 v. Hous. Auth., 123 Wn.2d 819, 833, 872 P.2d 516 (1994); Margola Assocs. v. City of Seattle, 121 Wn.2d 625, 634, 854 P.2d 23 (1993); San Telmo Assocs. v. City of Seattle, 108 Wn.2d 20, 24, 735 P.2d 673 (1987); Teter v. Clark County, 104 Wn.2d 227, 238, 704 P.2d 1171 (1985); Hillis Homes, Inc. v. Snohomish County, 97 Wn.2d 804, 808, 650 P.2d 193 (1982), superseded by statute on other grounds by R/L Assocs. v. City of Seattle, 113 Wn.2d 402, 780 P.2d 838 (1989). How would the “man on the street” apply the “common meaning” of the term “tax” to an “impact fee” (considered a tax in Hillis), a vacant land charge (to be decided in Samis Land Co. v. City of Soap Lake, No. 68520-7 (Wash., argued June 27, 2000), a storm water fee (not a tax as per Teter), a road charge (considered a tax in Coveil), a license fee for apartments (considered a tax in Harbour Village)?33
*271This is not an initiative where the drafters intentionally used a general term with mass appeal only to narrow it beyond recognition within the body of the initiative. To the contrary, the Attorney General used the most general term available—tax—and the proponents of 1-695 specifically set forth the intended application of the term in the definition contained in the body of the initiative. We need not presume our fellow citizens are too stupid to exercise the power the constitution has reserved for them nor so lazy they will judge the details of every initiative solely by its title.
At minimum, use of the term “tax” directs the inquiring mind to the body of the initiative to see precisely what is meant. That is all the constitution requires. Wash. Fed’n of State Employees, 127 Wn.2d at 555. The “inquiry” ends there. Majority at 218. The subject of this initiative is expressed in its title.
II
Does the initiative’s voter approval requirement unconstitutionally ape article II, section l’s referendum requirement?
The majority begs the question by asking whether the initiative’s section 2 voter approval requirement apes the procedure set forth for referenda contained in article II, section 1, of our constitution.
The real question is not that but whether the voter approval requirement exceeds the authority of the legislature, even absent the constitutional right to referendum (later engrafted on our constitution by amendment 7). Unlike today’s majority, at oral argument even the opponents of the initiative admitted conditioning tax increases on a vote of the people is within the legislature’s inherent *272power. Amalgamated Transit Union Local 587 v. State, No. 69433-8 (argued June 29, 2000), oral argument tape 1, side 2.
I posit it cannot be seriously argued, nor does the majority argue, the constitution’s referendum provision limits the inherent power of the legislature. In other words, if the legislature could have enacted a similar bill prior to the ratification of the referendum amendment in 1912, then there is nothing to prevent the legislature, or the people who are vested with the full scope of legislative power in the initiative power,34 from enacting such a law in the present day. Therefore it is no answer for the majority to assert the people did not retain the “inherent authority to approve state legislation,” Majority at 238 (emphasis added), if the legislature was vested by the people with the power to condition future legislation on a vote of the people. To prevail in its argument the majority must not only demonstrate such power is not “inherent” in the people but likewise is not “inherent” in the legislature. This is a difficult task since the majority admits “nothing in the constitution expressly restricts legislative power to condition state measures on voter approval,” Majority at 237, and the court has previously instructed through Justice Madsen:
The state constitution is not a grant but rather is a restriction on the law-making power. Clark v. Dwyer, 56 Wn.2d 425, 431, 353 P.2d 941 (1960). “[T]he power of the legislature to enact all reasonable laws is unrestrained except where, either expressly or by fair inference, it is prohibited by the state and federal constitutions.” Id. The power to enact contingent legislation has clearly been recognized. The question is whether any limitation on this power exists because the legislation is referred to the people.
Brower v. State, 137 Wn.2d 44, 55, 969 P.2d 42 (1998). Not only does the constitution’s referendum provision expressly permit the legislature to refer a matter to the people as a *273referendum, such as construction of a football stadium, id., but there is nothing within the constitution which limits the legislature’s inherent power to do just that even absent a referendum clause.
1-695 does not on its face purport to establish or call for future referenda per se but rather requires any new tax or tax increase be conditioned on voter approval. The majority acknowledges the legislative prerogative to condition specific types of taxes upon general voter approval, as well as the exercise of local option laws requiring localized approval of general proposals, Majority at 243-44 yet claims while the legislature may condition a single proposal on popular approval, it may not direct that multiple proposals of like kind be so conditioned. Majority at 244. This claim is not, however, supported by any citation of authority, nor is it consistent with long-standing constitutional theory which looks to the constitution, not the individual preferences of those on the court, to divine the limits of legislative authority.
The majority asserts:
[W]e conclude that prior to the people’s adoption of the initiative and referendum powers in this state, the Legislature lacked the authority to condition measures on a vote of the people.
Majority at 241. I submit that this statement is precisely the sort of errant claim to which Justice Scalia referred when he said it is an “erroneous and all-too-common assumption that the Constitution means what we think it ought to mean. It does not; it means what it says.” Apprendi, 530 U.S. at 499 (Scalia, J., concurring). Our constitution says nothing of the kind. The majority simply invents a limitation on legislative authority not set forth in the constitution, claiming to hold otherwise “would be inconsistent with the representative form of government in this state.” Majority at 242. But what is a representative form of government if our representatives are “inherently” denied the prerogative to legislate as they see fit absent *274constitutional limitation? By denying the inherent power of the legislature to condition taxing measures on popular approval, the majority does not promote representative government, it cripples it.
Chief Justice Cooley of the Michigan Supreme Court, renowned constitutional scholar and treatise author relied upon at least 170 times by this court,35 recognized the inherent authority of state legislatures to condition measures on popular approval:
If it is not constitutional to delegate to a single locality the power to decide whether it will be governed by a particular charter, must it not quite as clearly be within the power of the legislature to refer to the people at large, from whom all power is derived, the decision upon any proposed statute affecting the whole State? And can that be called a delegation of power which consists only in the agent or trustee referring back to the principal the final decision in a case where the principal is the party concerned, and where perhaps there are questions of policy and propriety involved which no authority can decide so satisfactorily and so conclusively as the principal to whom they are referred?
Thomas M. Cooley, A Treatise on the Constitutional Limitations 142-43 (5th ed. 1883).
Similarly the New Jersey Supreme Court considered a jury selection law conditioned on statewide voter approval, finding “[t]he question was not sent to the voters to initiate or formulate any law upon the subject. Their will was simply made the contingency or condition upon which the statute should or should not become operative. They did not legislate’ upon the subject.” Hudspeth v. Swayze, 85 N.J.L. 592, 89 A. 780, 786 (1914).
And in Smith v. City of Janesville, 26 Wis. 291, 292 *275(1870), the Wisconsin Supreme Court held that there was no difference in principle between conditioning local and general laws upon voter approval, the result of an election being a future contingent event upon which a general law could be properly conditioned. Comparing a statewide tax law to the local option considered in State ex rel. Attorney General v. O’Neill, 24 Wis. 149 (1869), the court observed:
We came unanimously to the conclusion in that case, that a provision for a vote of the electors of the city of Milwaukee in favor of an act of the legislature, before it should take effect, was a lawful contingency, and that the act was valid. That was a law affecting the people of Milwaukee particularly, while this was one affecting the people of the whole state. There the law was submitted to the voters of that city, and here it was submitted to those of the state at large. What is the difference between the two cases? It is manifest, on principle, that there cannot be any. The whole reasoning of that case goes to show that this act must be valid; and so it has been held in the best considered cases, as will be seen by reference to that opinion.
Smith, 26 Wis. at 295.
No less than Justice Oliver Wendell Holmes while serving on the Massachusetts Supreme Judicial Court considered the identical question “whether an act of the legislature is made unconstitutional by a proviso that, if rejected by the people, it shall not go into effect.” In re Mun. Suffrage to Women, 160 Mass. 586, 36 N.E. 488, 491 (1894) (Holmes, J., dissenting). Holmes agreed the discretion of the legislature is intended to be exercised, and that confidence is put in it as an agent, but thought “so much confidence is put in it that it is allowed to exercise its discretion by taking the opinion of its principal, if it thinks that course to be wise.” Id. at 492 (emphasis added).
I have no hesitation accepting the reason and authority of Justices Cooley and Holmes and our sister states on the point in controversy. The people can exercise the same power as the legislature unless the constitution prohibits it—it doesn’t.
The majority then muses neither the legislature nor the *276people have the power to condition a state law solely on voter approval because it would “transferí] the determination of expediency of the measure to the voters.” Majority at 241. But the rule is well established that a statute does not delegate legislative power simply because it leaves to a contingency whether or when it shall take effect. See State v. Tausick, 64 Wash. 69, 79, 116 P. 651 (1911).
In Diversified Investment Partnership v. Department of Social & Health Services, 113 Wn.2d 19, 27, 775 P.2d 947 (1989), we affirmed the mere fact an act does not take effect until a contingency arises does not a delegation of legislative power make, even where the contingency depends upon the action of certain persons. This is so because
“ ‘The event or change of circumstances on which a law may be made to take effect must be such as, in the judgment of the legislature, affects the question of the expediency of the law; an event on which the expediency of the law in the opinion of the law-makers depends. On this question of expediency the legislature must exercise its own judgment definitely and finally. When a law is made to take effect upon the happening of such an event, the legislature in effect declare the law inexpedient if the event should not happen, but expedient if it should happen. They appeal to no other [persons] to judge for them in relation to its present or future expediency. They exercise that power themselves, and then perform the duty which the Constitution imposes upon them.’ ”
Id. (quoting Thomas M. Cooley, A Treatise on the Constitutional Limitations 169 (Victor H. Lane ed., 7th ed. 1903)).
Here the voters, in their legislative capacity, determined the expediency of future tax measures must be contingent upon the outcome of voter approval. Voter approval of the measures would not, itself, be further legislation, but merely the contingency upon which the effect of such measures would depend.
Ultimately, if 1-695 does “transferí] the determination of expediency” to the voters as the majority contends, what provision of the constitution says it can’t? The initiative is a complete legislative mandate which declares future tax *277increases “ ‘ “inexpedient if [approval] should not happen, but expedient if it should happen.” ’ ” Diversified Inv. P’ship, 113 Wn.2d at 27 (quoting T. Cooley, supra at 169). That the people may exercise their authority to condition future tax burdens on democratic approval is no constitutional ground to defeat it, as nothing in the text of our constitution provides such a ground. Only the majority does that.
Ill

Does the initiative violate article II, section 37’s requirement that “[n]o act shall ever be revised or amended by mere reference to its title, but the act revised or the section amended shall be set forth at full length”?

The language of article II, section 37, plainly pertains to the effect on prior enactments, not the validity of the current one. If the prior act revised or amended is referenced only by title, not set forth in full, it cannot be revised or amended by the current enactment unless the subsequent enactment is complete unto itself. Const, art. II, § 37. However a challenge under this provision has nothing to do with the constitutionality of the current enactment, rather only its effect on specific prior ones.
The majority subverts the plain language of article II, section 37, by rewriting the constitutional provision to apply not to “the act revised or the section amended” but to the act which does the revision. Accordingly rather than using this constitutional provision as a foil for each individual statute affected, it perverts it to render a section of 1-695 facially invalid in its entirety, without regard to specific conflict with prior statutes in its application. Nowhere in the language of article II, section 37, do we find such sweeping power. The majority bestows it upon itself. Majority at 253.
What if the most recent enactment is ineffectual to amend one prior statute but is broader in scope than that statute? Is it therefore invalid where there is no conflict? What if the prior statute which was ineffectively amended *278is later repealed—is the initiative still “facially invalid?” The majority’s claim of facial invalidity is most problematic, as, at most, a statute may be ineffective to amend a preexisting statute; whereas “[a] statute held invalid as applied is not void on its face or incapable of valid application in other circumstances.” Found. for the Handicapped v. Dep’t of Soc. & Health Servs., 97 Wn.2d 691, 695, 648 P.2d 884 (1982); see also Shell Co. v. State, 113 Wash. 632, 640-41, 194 P. 835 (1921) (statute unconstitutional as applied to companies engaged in interstate commerce, but not as to companies engaged in intrastate commerce).
I therefore take strong exception to the majority’s facially unfounded conclusion that “section 2’s voter approval requirement violates article II, section 37.” Majority at 253. This cannot possibly be the case. Rather the most that could conceivably be said is that purported initiative amendments to one or more specific statutes are ineffectual, not that the section of the initiative is swept away as to every other specific application, much less in its entirety.
Even where a statute is amended or modified without setting forth its entire text, article II, section 37, is not violated where: (1) the new enactment is “such a complete act that the scope of the rights or duties created or affected by the legislation action can be determined without referring to any other statute or enactment,” Wash. Educ. Ass’n v. State, 93 Wn.2d 37, 40, 604 P.2d 950 (1980); and (2) a “straightforward determination of the scope of rights or duties under the existing statutes [would not] be rendered erroneous by the new enactment.” Id. at 41 (citations omitted). See also State v. Thorne, 129 Wn.2d 736, 756, 921 P.2d 514 (1996) and State ex rel. Living Servs., Inc. v. Thompson, 95 Wn.2d 753, 757, 630 P.2d 925 (1981).
In any case, and at the least, the language of article II, section 37, requires an individualized assessment of the effect of an allegedly amending statute on the amended or revised statute at issue.
In Walker v. Munro, 124 Wn.2d 402, 879 P.2d 920 (1994), we considered a similar challenge to Initiative 601, which *279set limits on all future enactments relating to spending, taxation, and fees. We decided the petitioner’s article II, section 37, claim was not justiciable because the petition merely cited hundreds of fee statutes, making a generalized assertion that all of these statutes were amended by the legislative approval provision. Walker, 124 Wn.2d at 420. We noted that petitioners made no argument as to “whether each one has, in fact, been amended,” holding: ‘We certainly will not, on our own, analyze each and every statute referred to by the Petitioners to determine whether section 8 has improperly amended the statute. That task is for the Petitioners to undertake.” Id.
The reasoning of Walker correctly reflects the individualized analysis of the prior acts required under article II, section 37, and demonstrates a considerably more restrained, and proper, application of the constitutional provision to the allegedly amended statutes—not the current enactment. To follow today’s majority approach, however, we would need identify only one statute ineffectively amended to find the initiative facially invalid in its totality, now, and forever more.
The majority does cite one statute it claims may have been amended by 1-695. Majority at 253-54. The initiative may thus be rendered ineffective with regard to RCW 53.36.100, to the extent 1-695 was not a complete act and demonstrably amended the specific statute. However even if so, that would not facially invalidate 1-695 or any portion thereof.
Further, the majority does not give effect to the severability clause contained in 1-695, as would be required if it truly is unconstitutional in some respect or application. See Gerberding v. Munro, 134 Wn.2d 188, 196, 949 P.2d 1366 (1998).
If any provision of this act or its application to any person or circumstance is held invalid, the remainder of the act or the application of the provision to other persons or circumstances is not affected.
Laws of 2000, ch. 1, § 5 (text of 1-695, § 5).
*280If one statute is ineffectively amended by the initiative because of a conflict with the constitution, the severability clause requires us to uphold the validity of the remainder of the initiative, or all other constitutional applications. Id.36
IV
Conclusion
I therefore conclude 1-695 does not conflict with the text of the preceding constitutional provisions. The people have expressed their will that their tax burden be limited. The constitution does not stand in their way and neither should this court.
I dissent.

 Apprendi v. N.J., 530 U.S. 466, 499, 120 S. Ct. 2348, 2367, 147 L. Ed. 2d 435 (2000) (Scalia, J., concurring).


 See Island County v. State, 135 Wn.2d 141, 155-70, 955 P.2d 377 (1998) (Sanders, J., concurring).


 The majority’s maxim seems inconsistently applied to those measures which restrict or hamper governing authority when contrasted to those which expand governing authority at the expense of private interests. Cf. Gerberding v. Munro, 134 Wn.2d 188, 212-31, 949 P.2d 1366 (1998) (Sanders, J., dissenting). “[W]ere we to measure the majority [opinion which struck down the term limits initiative] by its own yardstick, it would most surely fall short.” Id. at 215 n.16.


 The word “dicta” means observations or remarks made in pronouncing an opinion concerning some rule, principle, or application of law, or the solution of a question suggested by the case at bar, but not necessarily involved in the case or essential to its determination. State ex rel. Lemon v. Langlie, 45 Wn.2d 82, 89, 273 P.2d 464 (1954). Statements that constitute “obiter dictum” need not be followed. DCR, Inc. v. Pierce County, 92 Wn. App. 660, 683 n.16, 964 P.2d 380 (1998) (citing State v. Potter, 68 Wn. App. 134, 150, 842 P.2d 481 (1992)).


 “When these ghosts of the past stand in the path of justice, clanking their medival chains, the proper course for the judge is to pass through them undeterred.” United Austl., Ltd. v. Barclays Bank, Ltd., 4 All E.R. 20, 37 (1940) (Lord Atkins, House of Lords).


 This inquiry is separate and distinct from the sufficiency of the title, notwithstanding the majority’s unfortunate tendency to conflate the two. See, e.g., Majority at 206-11, 216.


 Statements in the official Voters Pamphlet “may be considered to ascertain the collective purpose and intent of the people.” State v. Thorne, 129 Wn.2d 736, 763, 921 P.2d 514 (1996). Nonetheless, the majority reaches its conclusion "regardless of what is in the Voters Pamphlet or the history of the initiative .. ..” Majority at 212.


 Even the majority references the test as “the rational relationship inquiry.” Majority at 212.


 One scholar who studied the application of the single subject rule to California initiative measures specifically included “[cjombining a property tax limitation with restrictive procedures for raising other taxes,” as reasonably related “coalition-building” under the single subject analysis. Daniel H. Lowenstein, California Initiatives and the Single-Subject Rule, 30 UCLA L. Rev. 936, 960-61 (1983).


 At the time 1-695 was drafted, former RCW 29.79.040 (Laws of 1993, ch. 256, § 9) permitted the Secretary of State only 25 words for the ballot title.


 At that time, former RCW 29.79.040(1965) imposed a 100-word limit on ballot titles. Fritz, 83 Wn.2d at 288.


 The majority states: “Further, the specific list of charges which are defined as taxes in subsection 2 includes license fees.’ The average informed voter would not conclude that the charge for a state nurse’s license, for example, is a ‘tax’ in its *271traditional sense.” Majority at 221.1 lack the majority’s confidence, however, since this court concluded a business “license fee” when calculated by the number of apartment units was a “tax” in Harbour Village. In none of the cited cases did we allow our tax inquiry to simply end with the label affixed by the governing authority, which is to say the “common meaning” of tax is much broader and less definite than that required at the conclusion of a lengthy legal analysis.


 Majority at 233-34 (citing Belas v. Kiga, 135 Wn.2d 913, 920, 959 P.2d 1037 (1998)).


 The majority itself relies upon Justice Cooley’s insights at 247. See, e.g., Harbour Vill. Apartments v. City of Mukilteo, 139 Wn.2d 604, 611, 989 P.2d 542 (1999); Weden v. San Juan County, 135 Wn.2d 678, 712, 958 P.2d 273 (1998); State v. Bone-Club, 128 Wn.2d 254, 259, 906 P.2d 325 (1995); In re F.D. Processing, Inc., 119 Wn.2d 452, 463, 832 P.2d 1303 (1992); Southcenter Joint Venture v. Nat’l Democratic Policy Comm., 113 Wn.2d 413, 421, 780 P.2d 1282 (1989); Diversified Inv. P’ship v. Dep’t of Soc. & Health Servs., 113 Wn.2d 19, 28, 775 P.2d 947 (1989).


 As the state points out, this court has carefully dissected statutes in an effort to implement legislative intent expressed through a severability clause. In Caritas Services, Inc. v. Department of Social & Health Services, 123 Wn.2d 391, 416-17, 869 P.2d 28 (1994), we held a retroactive provision unconstitutional but refused to declare the entire act unconstitutional, choosing instead to “strike out the retroactive references,” and remanding to the trial court for “bracketing of the severable portions” of the act. The severability clause construed in Caritas is identical to the one the majority construes today to reach its vastly different result. Compare 1-695, § 5, to 123 Wn.2d at 416.